UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6292



JOHN DANIEL ROBERTS,

                                           Petitioner - Appellant,

          versus


MICHAEL MOORE, Director, SCDC; ATTORNEY GEN-
ERAL OF THE STATE OF SOUTH CAROLINA,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Henry M. Herlong, Jr., District
Judge. (CA-9-2761-2-20AJ)


Submitted:   July 2, 1998                  Decided:   July 27, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and HALL, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


John Daniel Roberts, Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order denying relief on

his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.

1998).* We have reviewed the record and the district court’s opin-

ion accepting the recommendation of the magistrate judge and find

no reversible error. The record shows that Appellant failed to file

an objection to the magistrate judge’s report and recommendation

and that the Appellant was apparently not given a warning about the

consequences of failure to object. In light of Appellant’s failure

to object, the district court did not conduct a de novo review;

however, this error is harmless. Accordingly, we deny a certificate

of appealability and dismiss the appeal on the reasoning of the

district court. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




     *
       Appellant’s action was referred to a      magistrate   judge
pursuant to 28 U.S.C. § 636(b)(1)(B) (1994).


                                2